DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 17 have been considered, but they are not persuasive. Please see the ground(s) of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (U.S. Patent Publication No. 2012/0222893).
Regarding claim 1, in Figure 9 (rotated), Hwang discloses a car window glass assembly comprising: a car window glass plate (10) in which a conductor layer (16) having a predetermined pattern is formed on a glass plate main surface; a connection terminal (18) connected to the conductor layer via a pair of join portions (20) formed of a first solder layer and a second solder layer each made of an indium-containing lead-free 

    PNG
    media_image1.png
    476
    743
    media_image1.png
    Greyscale

Regarding claim 2, Hwang discloses wherein, in the fixing part, the power line is fixed by caulking, brazing or welding (Figure 9).
Regarding claim 3, Hwang discloses wherein the starting point is located at a position in an upper direction of a middle point of the virtual line connecting the center portion of the first join part with the center portion of the second join part (Figure 9).
Regarding claim 4, Hwang discloses wherein a thickness of each of the first join part, the second join part and the bridge section is 0.3 mm to 2.0 mm (Figure 9).
Regarding claim 5, Hwang discloses wherein the lead-free solder is made of an alloy containing 5-95 mass % of indium, 5-95 mass % of tin, 0-10 mass % of silver, 0-10 
Regarding claim 6, Hwang discloses wherein the glass plate is made from non-reinforced glass (Figure 9).
Regarding claim 7, Hwang discloses wherein the upper direction of the middle point is a direction vertical to the glass plate main surface (Figure 9).
Regarding claim 8, Hwang discloses wherein the bridge section is formed with a cut-out portion (Figure 9).
Regarding claim 9, Hwang discloses wherein the bridge section is formed with a cut-out portion, and the fixing part is provided to a bridge section back-side main surface (Figure 9).
Regarding claim 10, Hwang discloses wherein the bridge section main surface is formed with a cut-out portion (Figure 9).
Regarding claim 11, Hwang discloses wherein the fixing part is formed to fix the power line by caulking, and a longitudinal direction of the fixing part is orthogonal to a longitudinal direction of the bridge section (Figure 9).
Regarding claim 12, Hwang discloses wherein a width of the virtual line is 4 mm (Figure 9).
Regarding claim 13, Hwang discloses wherein a diameter of the middle point is 2 mm (Figure 9).
Regarding claim 14, Hwang discloses wherein a distance between the first join part and the second joint part is 4 mm to 16 mm (Figure 9).
2 to 96 mm2 (Figure 9).
Regarding claim 16, Hwang discloses wherein an area of each of a main surface of the first join part and a main surface of the second joint part is 12 mm2 to 48 mm2 (Figure 9).
Regarding claim 17, Hwang discloses wherein the direction in which the power line extends is orthogonal to the virtual line and parallel to the glass plate main surface (Figure 9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.